Citation Nr: 0301508	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  96-46 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disorder, to include asthma and hay fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
December 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision 
from the St. Petersburg, Florida, Regional Office (RO), 
which held that new and material evidence had not been 
received to reopen the veteran's claim for service 
connection for a respiratory disorder, to include asthma 
and hay fever.  The veteran perfected a timely appeal to 
that decision.

The veteran appears to be raising the issue of increased 
evaluations for his service connected disorders.  This 
matter is referred to the RO for appropriate action.


REMAND

In a February 1999, the Board determined that new and 
material evidence had been received to reopen the 
veteran's claim for service connection for a respiratory 
disorder, to include asthma and hay fever and remanded the 
issue for additional development.  As part of this 
development, the veteran was to be afforded a VA 
examination conducted by a specialist in respiratory 
disorders in order to determine the etiology, nature and 
severity of any disability involving the respiratory 
system.  It was requested that the veteran's claims file 
be reviewed by the examiner prior to rendering any 
opinion.  Two VA examinations were conducted in February 
2000.  However, a review of the examination report 
indicates that it is unclear whether the examiner had the 
opportunity to review the claims file as requested by the 
Board.  After a review of the February 2000 examination 
findings it is also unclear from the record whether the 
veteran has a chronic respiratory disorder.  

Additionally, the Board requested the RO, following the 
completion of the development to re-adjudicate the issue 
on a de novo basis.  A review of the record shows that in 
the September 2000 Supplemental Statement of the Case that 
the RO denied the veteran's claim on the basis of whether 
new and material evidence had been submitted in order to 
reopen a claim for entitlement to respiratory disorders, 
to include asthma and hay fever. 

The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  In order to ensure 
that all pertinent records are on file, the Board is of 
the opinion that additional development is warranted.

Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of any 
VA and private medical records 
pertaining to treatment for his 
respiratory disorder not previously 
submitted, including records covering 
the period subsequent to April 1998.

2.  It is requested that the claims 
folder be returned to the examiners who 
conducted the February 2000 
examinations (if unavailable to another 
appropriate pulmonary specialist).  It 
is requested that the examining 
physicians provide an addendum to the 
February 2000 examinations.  The 
physicians are asked to review the 
claims folder and note in the addendum 
that the records were reviewed. 

a)  In the addendum, the examiners 
should indicate whether the veteran has 
a chronic respiratory disorder, to 
include bronchitis, as noted by his 
private physician in December 1996 and 
the VA outpatient clinic report in 
April 1998?  If yes, the examiners are 
requested to render an opinion as to 
whether it is as likely as not that 
respiratory disorder diagnosed is 
related to the veteran's period of 
active duty.  If the physicians believe 
another examination is required, it 
should be conducted. 

4.  Prior to the return of the case to 
the Board, the RO should ensure that 
the requested development has been 
completed to the extent possible.

5.  Thereafter, the RO is requested to 
re-adjudicate the veteran's claim on a 
de novo basis.  If the benefit sought 
is not granted the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




